Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-8-2005

Awala v. Wachovia Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3381




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Awala v. Wachovia Corp" (2005). 2005 Decisions. Paper 135.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/135


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-58                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-3381

                        GBEKE MICHAEL AWALA, et al.
                  and the People of American-Nigerian-American
                             Development Foundation

                                        v.

     WACHOVIA CORP.; BANK CHARLESTON (SC), PREDECESSOR;
  GEORGIA RAILROAD AND BANK CO. (Owned Slaves Before The Civil War)

                          GBEKE MICHAEL AWALA,

                                                     Appellant
                                _______________

                 On Appeal From the United States District Court
                     For the Eastern District of Pennsylvania
                            (D.C. Civ. No. 05-cv-02923)
                 District Judge: Honorable Ronald L. Buckwalter
                 _______________________________________

                    Submitted Under 28 U.S.C. § 1915(e)(2)(B)

          Before: BARRY, SMITH and NYGAARD, CIRCUIT JUDGES
                            November 23, 2005

                           (Filed : December 8, 2005)
                           _______________________

                                   OPINION
                           _______________________

PER CURIAM

     On June 20, 2005, Gbeke M. Awala filed a complaint under 42 U.S.C. § 1983
against Wachovia Bank and its predecessors seeking monetary damages for what appears

to be the ownership and use of African-American slaves in the nineteenth century. He

also claims to represent other individuals and groups, but none have entered an

appearance, and it is unclear whether the groups even exist. The District Court dismissed

the complaint as frivolous because Awala failed to allege that the Defendants were acting

under the color of state law and failed to establish standing to sue.

       We have jurisdiction under 28 U.S.C. § 1291. We will dismiss an appeal as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) when it is lacking in arguable legal merit.

We exercise plenary review over the dismissal of a complaint under § 1915(e). Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Awala’s filings are confused and

convoluted. He appears to argue that the Defendant Banks are state actors because they

operate as banks, a regulated industry, and trade in government bonds. Neither of these

activities constitutes state action, either direct or delegated. See Reichley v. Penn. Dep’t

of Agric., 427 F.3d 236, 244-45 (3d Cir. 2005); Biener v. Calio, 361 F.3d 206, 216-17 (3d

Cir. 2004).

       We agree with the District Court that the Defendants are not state actors.

Accordingly, the appeal will be dismissed under § 1915(e).




                                              2